OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

               OFFICIAL BUSINESagzgBaK^oaijHMHHi o*                     'V
               STATE ©F TEXAS/f^fi^H^^ 2i6- f~^^s&
               PENALTY F0K 0y%4\,                             02 1M
  1/7/2015     PRIVATE USE                                   0004279596     JAN08 2015
                                                             MAILED FROM 7IPCODE 78 701
  YOUNG, JASON WAYNE TriGfe No^OjTOIp^                                       WR-82,568-01
  This is to advise that the Court^as^dismlssed without written ofd^r the application
  for writ of habeas corpus.              r Tf VJ-"- .•#
                                     fc«>W                    ^       (Abel Acpsta, Clerk
                                                                      3T.

                               JASON WAYNE YOUNG




ikttNJfcj